 

Confidential treatment requested

 

Exhibit 10.49

 

AMENDMENT TO JC PENNEY/WILLIAM RAST LICENSE AGREEMENT

 

This Amendment to License Agreement (this "Amendment") is made and entered into
effective as of this 19 day of December 2013 by and between J.C. Penney
Corporation, Inc., a Delaware corporation (together with its subsidiaries and
affiliates "JCP"), and William Rast Sourcing, LLC, a Delaware Limited Liability
Company ("WRS") and William Rast Licensing, LLC, a Delaware Limited Liability
Company "WRL").

 

WHEREAS, JCP, WRL and WRS are parties to that certain License Agreement dated as
of November 17, 2011 (the "License Agreement"), pursuant to which WR granted JCP
certain rights to use certain intellectual property on and subject to the terms
and conditions thereof;

 

WHEREAS, the parties now desire to amend the License Agreement, on and subject
to the terms herein to reflect such arrangement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.CAPITALIZED TERMS. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the License Agreement.

 

2.GRANT OF LICENSE. Section 2 of the License Agreement is hereby amended to
provide that all rights granted to Licensee under the License Agreement shall be
non-exclusive.

 

3.TERM. Section 7 of the License Agreement is hereby amended to provide that the
Term shall end on June 30, 2014 and that Licensee shall not have any right or
option to renew the License Agreement for any additional periods.

 

4.PAYMENTS. Sections 7 and 8 of the License Agreement are hereby amended to
provide that the Guranteed Minimum Royalty for balance of the Term (as amended
herein) shall be ***, which shall be payable in accordance with the schedule
attached hereto as Exhibit A.

 

5.FURTHER OBLIGATIONS. Licensee hereby acknowledges that Licensor has no further
obligations with respect to Sections 4, 5 or 9 of the License Agreement and has
heretofore satisfied all of its obligations under such Sections.

 

6.CONFIDENTIALITY. The confidentiality provisions of Sections 18(h) and (i) of
the License Agreement shall be applicable to this Amendment, provided that
either party may make disclosures as necessary to comply with SEC rules or the
rules of any applicable securities exchange (e.g., NYSE, NASDAQ). In addition,
either party may disclose this Amendment and its terms to its secured lenders.

 

7.NON-DISPARAGEMENT. Neither party shall make any disparaging statements about
the other party or its affiliates, the Trademark, Justin Timberlake or any facts
or circumstances leading up to the signing of this Amendment.

 

8.ENTIRE AGREEMENT: Except to the extent amended above, the terms and conditions
of the License Agreement shall remain in full force and effect. To the extent of
a conflict between the terms of the License Agreement and the terms of this
Amendment, the terms of this Amendment shall govern.

 

***Confidential terms have been omitted. The confidential terms and a
Confidential Treatment Request are being filed separately with the Securities
and Exchange Commission.

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first set forth above.

 

JCP:       J.C. PENNEY CORPORATION, INC.         By: /s/ John Tighe   Name: John
Tighe   Title: SVP GMM JC Penney       WRS:       WILLIAM RAST SOURCING, LLC    
    By: /s/ Yehuda Shmidman   Name: Yehuda Shmidman   Title: Chief Executive
Officer       WRL:       WILLIAM RAST LICENSING, LLC         By: /s/ Yehuda
Shmidman   Name: Yehuda Shmidman   Title: Chief Executive Officer  

 

 

 



 

Confidential treatment requested

 

EXHIBIT A

 

Payment Schedule

 

Royalty Period  Fiscal Qtr  Type of Payment   Due Date    Amount Due            
          

 

1

 

 

Q3

   

 

GMR

   Within 5 business davs of execution   

 

$

***   Fiscal2013                       Q4   GMR   3/18/2014    $***  

 



Royalty Period  Fiscal Qtr  Type of
Payment   Due Date    Amount Due   2  Q1   GMR   6/17/2014   $ ***   Fiscal2014 
                                          Q2   GMR   9/16/2014   $ ***        
                  Q3   GMR   12/16/2014   $ ***                           Q4 
 GMR   3/17/2015  $ ***  



 

Royalty Period  Fiscal Qtr  Type of Payment   Due Date    Amount Due           
        3  Q1   GMR   6/16/2015    $***  Fiscal2015                  

 

***Confidential terms have been omitted. The confidential terms and a
Confidential Treatment Request are being filed separately with the Securities
and Exchange Commission.

 

 

 

